Case O:lG-cv-€llQS-CI\/|A Document 170-1 Entered on FLSD Docket 02/14/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

SHANE FLAUM, et al. )
)

Plaintiffs, ) CASE NO. 0:16-cv-61198-CMA
)
v. )
)
DOCTOR’S ASSOCIATES, INC., n/k/a )
Doctor’s Associates, LLC, doing )
business as SUBWAY, )
)
Defendant. )

WITHDRAWAL OF OBJECTION BY KERRY ANN SWEENEY
NOW COMES, objector KERRY ANN SWEENEY, Who hereby files her Withdrawal of
Obj ection to the settlement in this case.
l understand that I am not a class member and I never received a class notice relating to
the settlement in this case. As such, l hereby WITHDRAW my objection in the above matter. I
also stipulate I shall forgo any appeals or requests for any relief. No compensation or

consideration Was offered or shall be paid for Withdrawal of my obj ection.

 

66194

